Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL ACTION
2.	Per printer rush dated 06/24/2022, initialed and signed IDS filed 06/21/2022 is attached. The attached IDS filed 06/21/2022 does not affect patentability because the cited references do not read on the instant claims.  Specifically, none of these cited references individually or in combination teaches or would have suggested vinyl polymer microparticles satisfying the following conditions, including a coefficient variation of particle sizes being 30% or more on a volume basis, a proportion of vinyl polymer microparticles having a particle size of 1.7 times or more and 2.5 times or less a volume average particle sizes being 0.040% or less on a number basis and volume average particle size being 3.7 µm or more, wherein the vinyl polymer microparticles also comprise a copolymer of a (meth)acrylic monofunctional monomer and a (meth)acrylic difunctional crosslinkable monomer as required by the clams of the present application. 
Accordingly, the reasons for allowance mailed 03/25/2022 remains valid and is repeated below. 
EXAMINER’S AMENDMENT
3.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chao Gao on February 28, 2022.
The application has been amended as follows:
Claim 1 is amended as follows:
1.	(Currently Amended) Vinyl polymer microparticles that satisfy the following (1) to (3):
(1) a coefficient of variation of particle sizes is 30% or more on a volume basis;
(2) a proportion of vinyl polymer microparticles having a particle size of 1.7 times or more and 2.5 times or less a volume average particle size is 0.040% or less on a number basis;
and
(3) a volume average particle size is 3.7 µm or more, wherein the vinyl polymer microparticles comprise a copolymer of a (meth)acrylic monofunctional monomer and a (meth)acrylic difunctional crosslinkable monomer.

	Written descriptive support for the above amendment is found in page 4, paragraph [0008] of the specification as originally filed (see also cancelled original claim 2 language).


Claim 2 is cancelled as follows:
2.	(Cancelled).

Claim 3 is amended as follows:
3.	(Currently Amended) The vinyl polymer microparticles according to claim [[2]]1, wherein the (meth)acrylic monofunctional monomer is a C1-4 alkyl(meth)acrylate, and the (meth)acrylic difunctional crosslinkable monomer is an alkanediol di(meth)acrylate.

4.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 3 becomes Claim 2, which depends on claim 1; reads as “The vinyl polymer microparticles according to claim 1”.
Claim 4 becomes Claim 3, which depends on claim 1; reads as “The vinyl polymer microparticles according to claim 1”.
Claim 5 becomes Claim 4, which depends on claim 1; reads as “A masterbatch comprising the vinyl polymer microparticles according to claim 1”.
Claim 6 becomes Claim 5, which depends on claim 4; reads as “The masterbatch according to claim 4”.
Claim 7 becomes Claim 6, which depends on claim 1; reads as “A resin film comprising the vinyl polymer microparticles according to claim 1”.
Claim 8 becomes Claim 7, which depends on claim 6; reads as “The resin film according to claim 6”.
Claim 9 becomes Claim 8, which depends on claim 6; reads as “The resin film according to claim 6”.

Reasons for Allowance
5.	 The claim objection set forth in paragraph 2 of the prior Office action mailed 11/10/2021 is no longer applicable and thus, withdrawn because the applicants cancelled claim 2 and amended claim 9 to correct its informality.	
	See Claim Amendment filed 02/09/2022 and see also Examiner’s Amendment dated 02/28/2022. 
6.	The 112(b) rejection set forth in paragraph 3 of the prior Office action mailed 11/10/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 4 to provide the same with clarity.
	See Claim Amendment filed 02/09/2022. 
7.	The present claims are allowable over the prior art references of record, namely Okochi et al. (WO 2016/195006; utilizing US 2018/01710501 as its English Equivalent) and Oishi (US 2003/0064237).
8.	Upon further consideration in light of applicants’ arguments provided at Pages 4-8 of their Remarks filed 02/09/2022 together with the 132 declaration executed by Nakamura Ryo on 01/28/2022 and Examiner’s Amendment dated 02/28/2022, the 103 rejections set forth in paragraphs 4 and 5 of the previous Office action mailed 11/10/2021 are no longer applicable and thus, withdrawn.  Specifically, none of these references individually or in combination teaches or would have suggested the claimed vinyl polymer microparticles that satisfy the following (1) to (3): (1) a coefficient of variation of particle sizes is 30% or more on a volume basis; (2) a proportion of vinyl polymer microparticles having a particle size of 1.7 times or more and 2.5 times or less a volume average particle size is 0.040% or less on a number basis; and
(3) a volume average particle size is 3.7 µm or more, wherein the vinyl polymer microparticles comprise a copolymer of a (meth)acrylic monofunctional monomer and a (meth)acrylic difunctional crosslinkable monomer.
Accordingly, claims 1 and 3-9 are deemed allowable over the prior art references of record.	

Correspondence
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 11/22/2019.